IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

 STATE OF WASHINGTON                                )           No. 80917-2-I
                                                    )
                         Respondent,                )           DIVISION ONE
                                                    )
                 v.                                 )           UNPUBLISHED OPINION
                                                    )
 CHARLES ALEXANDER MARTIN, aka                      )
 CHARLES ALEXANDER TRAYLOR,                         )
                                                    )
                         Appellant.                 )
                                                    )

       HAZELRIGG, J. — Charles A. Martin was convicted of robbery in the first

degree following a jury trial. At trial, Martin asserted that he was not guilty by

reason of insanity based on his belief that he was in a video game at the time of

the robbery. The jury convicted Martin as charged. Martin now appeals, arguing

an instruction by the court referencing jury nullification that was given at the

beginning of voir dire was reversible error. He further challenges the imposition of

discretionary community custody supervision fees after the trial court found him

indigent, which the State concedes was improper. Finding no error as to the

instruction, we affirm, but remand to strike the supervision fees from Martin’s

judgment and sentence.




  Citations and pinpoint citations are based on the Westlaw online version of the cited material.
No. 80917-2-I/2


                                     FACTS

      Charles A. Martin was charged with robbery in the first degree arising from

events which occurred on May 2, 2016.        Chuck Quartarolo was in his 1999

Chevrolet Blazer outside of his son’s home around 5 a.m., waiting to drive him to

work. A man wearing only his underwear suddenly appeared at the side of the

Blazer, shouting and knocking on the car. The man was later identified as Martin,

who did not know Quartarolo. Martin then yanked open the car door, punched

Quartarolo twice in the jaw, and said “Get the fuck out of the truck.” Martin then

pulled Quartarolo out of the vehicle and punched him again.

      Martin got into the Blazer and drove away. However, he did not get very far

as the vehicle stalled at a nearby stop sign. Martin then abandoned the vehicle

and ran across the street. Quartarolo ran into his son’s house and the police were

called. Law enforcement arrived within minutes and attempted to locate Martin

with a K-9 unit. The K-9’s perimeter search led to an area of thick brush. While

the K-9 was tracking the scent, its handler kicked aside a real estate sign on the

ground and discovered Martin hiding there. Martin was taken into custody and

asked the deputy, “Did I steal a car?      I don’t remember.”    Responding law

enforcement officers had not mentioned anything about a stolen vehicle to him.

Martin made several unsolicited statements to the deputy, describing what

happened. He initially stated that he did not remember what had occurred, but

then said it was “coming back” to him. Martin elaborated that he approached

Quartarolo and asked Quartarolo if he thought Martin was high. Martin admitted

to punching Quartarolo and trying to steal his car before going into the bushes.




                                       -2-
No. 80917-2-I/3


       Over two years later, in August of 2018, Martin spoke with a forensic

psychologist, Dr. Paul Spizman, in preparation for trial. He told Spizman that he

believed he was playing a video game, Grant Theft Auto, which dictated that he

steal a car. Martin told Spizman what he was thinking during the incident. As a

result, Spizman concluded that because Martin believed he was in the video game,

he did not form the intent to steal the vehicle from a real human being or to assault

a real person. Testifying as an expert for the defense, Spizman opined that

Martin’s ability to conform his behavior to the requirement of the law was affected

to a significant degree due to psychosis on the morning in question. Spizman

believed the psychosis could have been drug-induced. This theory was the basis

for Martin’s not guilty by reason of insanity defense.

       During voir dire, the trial court asked several general questions of jurors.

Following the initial inquiry, the court stated:

       So there’s a thing known as the doctrine of jury nullification. The idea
       of jury nullification is that jurors ought to be able to come in and say,
       you know, we’re just going to do what we think is right. And that’s not
       allowed because I don’t get to do what I think is right. I mean I do in
       the sense that as long as I’m following the law, that’s okay. That is
       the idea of justice. But I have to be following the law, that’s okay.
       That is the idea of justice. But I have to be following the law. I can’t
       go out on my own and just say, you know, I think this is the way the
       law ought to be and I’m going to make it that way. So jurors are
       required to follow the instructions that you are given.
               Hence, my next question: Would any of you be unable to
       assure the Court that you will follow the instructions on the law
       regardless of what you think the law is or what you think it ought to
       be? Getting no positive responses there.
       ...
               So does anyone have any reason whatsoever why you think
       you should not be selected as a juror to sit on this case? Other than
       something that you’ve—might have already noted? Okay, thank you
       very much.




                                          -3-
No. 80917-2-I/4


Immediately after the court’s remarks, defense counsel requested a side bar and

objected to the court’s instruction on jury nullification. Martin’s attorney explained

he did not object immediately following the statement because his understanding

was that the law expressly prohibited him from discussing nullification in the

presence of the jury. He further asserted that nullification could not be discussed

with jurors by anyone involved in the proceedings. The judge disagreed, stating “I

had a poor choice of words when I used the word you can’t go off and do what you

think is right,” but indicated that ultimately his instruction was proper because “I did

correct myself on [sic] in front of the jury and indicate well, actually you can as long

as it’s within the instructions.”

       At trial, the State presented testimony from Dr. Lauren Smith, a forensic

psychologist from Western State Hospital, who had evaluated Martin.              Smith

concluded Martin had the capacity to form the requisite intent at the time of the

offense. Martin had told Smith that he did not remember anything from the incident

except waking up in the bushes. Smith’s opinion was based on Martin’s goal-

directed behavior and his unprompted statements to police upon arrest. She

further noted there was absolutely no indication that Martin was not aware of what

he was doing.

       Martin testified at trial and indicated that he had been staying inside since

he learned, after police seized one of his cars, that he had an outstanding warrant

and law enforcement were looking for him and his vehicles. He admitted that he

lied to mental health professionals when necessary to “get[] out of consequences.”

Martin indicated on cross examination that he was “not so much” thinking he was




                                         -4-
No. 80917-2-I/5


in a video game, but instead “reacting accordingly.” His testimony provided a

contradictory story of the events at issue, alternating between claiming that he did

not remember and offering details or explanations about his actions.

       The jury convicted Martin as charged. The trial court sentenced him to 57

months of incarceration, followed by 18 months of community custody. The court

found Martin indigent and only imposed mandatory fees and costs, but the

preprinted language in the judgment and sentence required Martin to “[p]ay

supervision fees as determined by the Department of Corrections.” Martin now

appeals.


                                     ANALYSIS

       Martin argues that the trial court improperly instructed the venire as to jury

nullification at the start of voir dire. “The adequacy of jury instructions is reviewed

de novo.” State v. Espinosa, 8 Wn. App. 2d 353, 361, 438 P.3d 582 (2019). “Jury

nullification occurs in a trial when a jury acquits a defendant, even though the

members of the jury believe the defendant to be guilty of the charges.” State v.

Nicholas, 185 Wn. App. 298, 301, 341 P.3d 1013 (2014).               “[T]he power of

nullification is rooted in courts’ unwillingness to inquire into deliberations because

jurors can agree to acquit on virtually any basis without court knowledge.” State

v. Ward, 8 Wn. App. 2d 365, 376, 438 P.3d 588 (2019). Our courts do not inquire

into the jury’s verdict out of respect for our judicial system. State v. Moore, 179

Wn. App. 464, 468, 318 P.3d 296 (2014). The power of a jury to nullify does not

stem from any legal right. Id. To reinforce this, neither our state nor federal




                                         -5-
No. 80917-2-I/6


constitution provide a right to nullification. Nicholas, 185 Wn. App. at 303; United

States v. Kleinman, 880 F.3d 1020, 1035 (9th Cir. 2017).

       The jury’s power to nullify is in stark contrast with its duty to uphold the law.

“The jury’s duty to uphold the law has existed in Washington since the state was a

territory.” Moore, 179 Wn. App. at 467. There is, however, no remedy where a

jury nullifies, but this is not because the jury is without a duty to uphold the law. Id.

at 468. For well over a century, our state has acknowledged a juror is “just as

much bound by the laws of this territory as any other citizen. [They] acquire[] no

right to disregard that law simply because [they have] taken an oath as [juror] to

aid in its administration.” Hartigan v. Territory, 1 Wash. Terr. 447, 451 (1874)

(alterations in original).

       Judges are to declare the law, while jurors must swear to faithfully apply the

law. Nicholas, 185 Wn. App. at 304. “The judge must be permitted to instruct the

jury on the law and to insist that the jury follow his or her instructions.” Id. “Judges

shall not charge juries with respect to matters of fact, nor comment thereon, but

shall declare the law.” WASH CONST. art. IV, § 16.

       Here, Martin focuses on a statement by the judge during voir dire, prior to

empaneling the jury, which was:

       So there’s a thing known as the doctrine of jury nullification. The idea
       of jury nullification is that jurors ought to be able to come in and say,
       you know, we’re just going to do what we think is right. And that’s not
       allowed because I don’t get to do what I think is right. I mean I do in
       the sense that as long as I’m following the law, that’s okay. That is
       the idea of justice. But I have to be following the law. I can’t go out
       on my own and just say, you know, I think this is the way the law
       ought to be and I’m going to make it that way. So jurors are required
       to follow the instructions that you are given.




                                          -6-
No. 80917-2-I/7


              Hence, my next question: Would any of you be unable to
       assure the Court that you will follow the instructions on the law
       regardless of what you think the law is or what you think it ought to
       be? Getting no positive responses there.
       ...
              So does anyone have any reason whatsoever why you think
       you should not be selected as a juror to sit on this case? Other than
       something that you’ve—might have already noted? Okay, thank you
       very much.

Following these remarks by the court, Martin requested a sidebar and objected to

the court’s statements regarding nullification. After the discussion at sidebar, the

objection was taken up on the record outside of the presence of the jurors. Martin

reinforced his position that the court improperly discussed nullification with the jury.

The judge acknowledged, “I think my wording—I had a poor choice of words when

I used the word you can’t go off and do what you think is right, which I did correct

myself on [sic] in front of the jury and indicate well, actually you can as long as it’s

within the instructions.” The judge reinforced that this correction was in line with

the Washington Pattern Jury Instruction (WPIC)1 “that indicate[s] that you must

follow the law regardless of what you personally believe the law is or ought to be.”

Martin made clear that his objection was not to the court instructing the jury that

they must follow the law, but specifically “tying that to jury nullification.”

       In his briefing on appeal, Martin primarily relies on Kleinman for the

proposition that the court should avoid language or inferences that would indicate

the jury may not acquit if the evidence of guilt is clear. 880 F.3d 1020. One of the

written jury instructions provided by the trial court in Kleinman stated:

       “You cannot substitute your sense of justice, whatever that means,
       for your duty to follow the law, whether you agree with it or not. It is

       1    11 W ASHINGTON PRACTICE: W ASHINGTON PATTERN JURY INSTRUCTIONS: CRIMINAL 1.02 (2d
ed. 1994)


                                             -7-
No. 80917-2-I/8


       not for you to determine whether the law is just or whether the law is
       unjust. That cannot be your task. There is no such thing as valid jury
       nullification[.] You would violate your oath and the law if you willfully
       brought a verdict contrary to the law given to you in this case.”

Id. at 1031.

       Kleinman was on trial for numerous federal crimes based on the operation

of his medical marijuana collective storefronts which he alleged complied with state

law. Id. at 1025–26. The court decided to give this instruction because protestors

gathered in front of the courthouse were urging the jury to disregard the federal

law. Id. at 1031 n.3. The court had inquired with each juror individually if the

protestors’ signs had influenced them and reinforced that they were to only focus

on what occurred in the courtroom. Id. No jurors were dismissed following the

court’s individualized inquiries, however Kleinman asserted on appeal that this

individualized inquiry by the court furthered the coercive effect of the anti-

nullification instruction. Id. Kleinman’s primary argument was that the “instructions

implied that jurors would break the law, and possibly be punished, if they did not

convict, and thus divested the jury of its power to nullify.” Id. at 1031.

       The Ninth Circuit acknowledged the instruction had been crafted based on

language from two cases wherein federal courts had reviewed questions regarding

jury nullification. Id. at 1031–32. The court determined the first three sentences

of the instruction were appropriate as they directed the jury to follow the trial court’s

instructions and apply the law to the facts. Id. at 1032. However, the Ninth Circuit

went on to find the last two sentences erroneous as they provided an inference

that would divest the jury of its power to acquit, even though guilt may be clear. Id.

at 1033. The Kleinman court went on to determine the error was subject to



                                          -8-
No. 80917-2-I/9


harmless error review and found the instructional error as to those two sentences

to be harmless. Id. at 1035–36.

        Kleinman reinforces the notion that courts should limit their instruction as to

nullification, such that it is not wise to mention the concept to a jury at all unless

necessitated by the circumstances. However, Kleinman’s finding of error is distinct

from the case before us for a number of reasons. First, the case in Kleinman was

controversial, because protestors had rallied outside the courthouse and expressly

urged the jury to acquit via nullification. Id. at 1031 n.3. This pressure reached a

degree that the court determined it was appropriate to inquire individually with each

juror regarding any influence they may have felt from the demonstration. Id. This

fact alone is quite distinct from Martin’s circumstances where there was no

indication of influence on the jury outside of the courtroom and there was no

individualized inquiry such that it would inferentially influence the jury to avoid

nullification. Second, and most critically, the instruction by the court in Kleinman

was formal in that it was included amongst other written instructions provided to

the jury by the judge and presumably taken with the jurors into deliberation. Id. at

1031.

        In the case at hand, the challenged statement occurred when the court was

working through its general instructions and questions with the venire at the start

of voir dire. The instruction by the court was not written, repeated, or given once

the jury was sworn. At the close of the case, the jury was properly instructed on

its duty as finder of fact, without any reference to nullification.      Instruction 1

contained the pattern language from WPIC 1.02 and directed, in relevant part:




                                         -9-
No. 80917-2-I/10


              It is your duty to decide the facts in this case based upon the
       evidence presented to you at trial. It also is your duty to accept the
       law from my instructions, regardless of what you personally believe
       the law is or what you personally think it should be. You must apply
       the law from my instructions to the facts that you decide have been
       proved, and in this way decide the case.

The other jury instructions that were provided prior to deliberation, including the to-

convict instruction and those explaining the burden of proof and elements of the

charged crime, contained standard definitions and directions to the jurors. The

jury is presumed to follow the court’s instruction absent any evidence to the

contrary. State v. Martinez, 2 Wn. App. 2d 55, 77, 408 P.3d 721 (2018). Finally,

the language at issue in this case was not as strong as the statement by the court

in Kleinman which “implied that jurors could face legal consequences for

nullification.” 880 F.3d at 1035. As such, we do not find that Kleinman, or any

other authority offered by Martin, supports a finding of error here.

       The analysis in United States v. Lynch, a Ninth Circuit opinion issued not

long after Kleinman, is much more instructive to the case at hand. 903 F.3d 1061

(9th Cir. 2018). In Lynch, defense counsel made numerous comments and asked

questions during voir dire that appeared to broach the topic of jury nullification. Id.

at 1078–79. A juror eventually responded, “I understand that completely. I believe

there is something called jury nullification, that if you believe the law is wrong, you

don’t have to convict a person.” Id. at 1078. As a result of this exchange, the

district court halted voir dire to instruct:

       Nullification is by definition a violation of the juror’s oath which, if you
       are a juror in this case, you will take to apply the law as instructed by
       the court. As a . . . juror, you cannot substitute your sense of justice,
       whatever it may be, for your duty to follow the law, whether you agree




                                           - 10 -
No. 80917-2-I/11


       with the law or not. It is not your determination whether the law is just
       or when a law is unjust. That cannot be and is not your task.

Id. at 1079.

       Following this instruction, the court inquired individually of each prospective

juror if they could follow the instruction and each agreed. Id. The Ninth Circuit

found the instruction by the court was proper. Id. Lynch makes clear that no juror

has a right to engage in nullification and that doing so is a violation to their sworn

duty to follow the law as instructed by the court. Id. The court reiterated that the

Ninth Circuit has held that “a court can seek to prevent nullification ‘by firm

instruction or admonition.’” Id. at 1088 (quoting Kleinman, 880 F.3d at 1032). It

was then reinforced that there is no right to nullification and that “[t]he district

court’s admonition that nullification was a violation of a jury’s duty to follow the law

did not deprive the jurors of their ability to nullify, since nullification is by its nature

the rejection of such duty.” Id. at 1080.

       Here we have nothing in the record to indicate the attorneys attempted to

discuss nullification with the jury, particularly before the comment by the judge

because voir dire had just begun with the court’s initial inquiry to prospective jurors.

The fact that this instruction was conveyed during voir dire, as opposed to later in

the case as part of the formal written jury instructions, makes Lynch more

analogous to the comments by the court in the case before us. The language in

Lynch is also similar to the language used here in that both were more duty

focused, informing the jury of their obligation, as opposed to the judge’s discussion

of violating the oath and directive that “‘there is no such thing as valid jury

nullification’” in Kleinman. 800 F.3d at 1031. Most critically, Martin’s challenge is



                                           - 11 -
No. 80917-2-I/12


identical to that of Lynch’s: “that the [trial] court’s instruction inhibited the jurors

from being willing to nullify the charges against him.”             903 F.3d at 1080.

Importantly, Lynch continues, “but this was also not a violation of any legal right.”

Id. The logic of Lynch applies equally here; the “court’s admonition that nullification

was a violation of a jury’s duty to follow the law did not deprive the jurors of their

ability to nullify, since nullification is by its nature the rejection of such duty.” Id.

       We do not find error here. We do, however, question the need for the trial

court to have commented on jury nullification at all and note that such a statement

under another set of facts or circumstances could have easily resulted in a different

outcome on review. Here, it appears the judge did recognize his poor choice of

wording after the fact. However, he also clearly indicated his belief that the content

of his comment on nullification was not improper in and of itself. Nullification is in

the unique province of the jury and is not to be promoted or discouraged. Nicholas,

185 Wn. App. at 301. It is for this reason that we caution judges and practitioners

alike as to any discussion of nullification. See Kleinman, 880 F.2d at 1031–33;

Lynch, 903 F.3d at 1080; Nicholas, 185 Wn. App. at 301. Let the jury deliberate

as they do; the power to nullify is uniquely within the province of the jury.

       Finally, we accept the State’s concession as to Martin’s remaining

assignment of error that the trial court, after finding Martin indigent, improperly

imposed Department of Correction supervision fees pursuant to his community

custody. The parties are correct that this was error under the plain language of

RCW 9.94A.703(2)(d). Therefore, we affirm Martin’s conviction, but remand for

correction of the error as to the imposition of the community custody fees.




                                          - 12 -
No. 80917-2-I/13




WE CONCUR:




                   - 13 -